DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
                                             Response to Amendment
Amendment received on 10/25/2021 is acknowledged and entered. Claims 1 and 9 have been amended. Claims 1, 3, 5 and 7-11 are currently pending in the application. 

                                                   Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1), further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020); and further in view of Hosnedl et al. (US 2007/0255603 A1).

	Claim 1.  Miller et al. (Miller) discloses a computer-implemented method for identifying one or more desirable seating locations in a venue using a social distancing criteria, the method comprising: 
	determining, by using a network coupled to the ticketing system, an inventory 
of tickets available for the venue for a particular event, the inventory including a plurality of available seats associated with the inventory of tickets; [0238]; [0239]; [0247]; [0266]

	Miller does not specifically teach receiving, from the user through the application or web based system, a list of preference associated with the number of tickets, which is disclosed in Sussman et al. (Sussman) [0220]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Sussman, for the benefit of providing flexibility in allocating limited resources based on resource requests, as specifically stated in Sussman [0006]; [0007]. 
	Miller further teaches: 
	processing information associated with the number of tickets and list of preferences to identify a number of seats in a cluster of seats including a plurality of seats for the number of tickets; each cluster of seats consisting of a plurality of adjacent seats (a particular group of seats; a block of seats) [0058]; [0247]; [0267]; [0269] Cl. 13
	outputting information associated with the cluster of seats to the user; Cl. 13 and 	inputting a selection of a cluster of tickets associated with the cluster of seats from the user. [0058]; [0247]; [0267]; [0269] Cl.13
	Miller does not teach that said processing is conducted by using a social distancing engine provided in the ticketing system, such that the cluster is spatially 
	Bowman discloses recommendations issued by the Centers for Disease Control and Prevention against gathering of 50 people or more during various events like concerts, sporting events, recreating venues, etc., in order to promote “social distancing”. (pages 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as suggested in Bowman, for the benefit of promoting social distancing and slowing the spread of the coronavirus pandemic, as specifically stated in Bowman. 
	Miller does not specifically teach:
 	using the ticket at a gate structure coupled to the venue to allow at least the user to enter the venue when the ticket unlocks the gate structure to allow the user to traverse through the gate structure;  
	wherein unlocking the gate structure includes actuating a sensor to initiate release of a device, comprising a mechanical latch, a movable gate arm, a magnetic lock, or electrical lock, to unlock the gate structure, 
	which is disclosed in Hosnedl et al. (Hosnedl) [0018]; [0028] 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].

 modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].

	Claim 8.  The method of claim 1 wherein the outputting comprising displaying, using a display of the venue, the cluster of seats available for purchase using the 
number of tickets and list of preferences. Miller; Figs. 3, 32A, 36-37; [0235]; [0237]; [0244]; [0251]

	Claim 9.  Miller discloses a computer-implemented method for identifying one or more desirable seating locations in a venue using a social distancing criteria, the method comprising: 
	determining, by using a network coupled to the ticketing system, an inventory 
of tickets available for the venue for a particular event, the inventory including a plurality of available seats associated with the inventory of tickets; [0238]; [0239]; [0247]; [0266]
	receiving from a user through an application or web based system coupled to the ticketing system, a number indicating a number of tickets desired for a particular event 
	Miller does not specifically teach inputting by the user through the application or web based system, a list of preference associated with the number of tickets, which is disclosed in Sussman. [0220]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Sussman, for the benefit of providing flexibility in allocating limited resources based on resource requests, as specifically stated in Sussman [0006]; [0007]. 
	Miller further teaches: 
	processing information associated with the number of tickets and list of preferences to identify a number of seats in a cluster of seats including a plurality of seats for the number of tickets; each cluster of seats consisting of a plurality of adjacent seats (a particular group of seats; a block of seats) [0058]; [0247]; [0267]; [0269] Cl. 13 
	outputting information associated with the cluster of seats to the user; Cl. 13 and 	inputting a selection of a cluster of tickets associated with the cluster of seats from the user. [0058]; [0247]; [0267]; [0269] Cl.13
	Miller does not teach that said processing is conducted by using a social distancing engine provided in the ticketing system, such that the cluster is spatially located within the venue at least greater than a social distancing length from another cluster of seats.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as suggested in Bowman, for the benefit of promoting social distancing and slowing the spread of the coronavirus pandemic, as specifically stated in Bowman. 
	Miller does not specifically teach:
 	using the ticket at a gate structure coupled to the venue to allow at least one of the users to enter the venue when the ticket unlocks the gate structure to allow the user to traverse through the gate structure;  
	wherein the gate structure comprises an access control gate, a turnstile, a vending machine interface, a gaming machine interface, a room door, a merchandise distribution interface, a parking gate, a locker, or a personal storage unit;  
	wherein unlocking the gate structure includes actuating a sensor to initiate release of a device, comprising a mechanical latch, a movable gate arm, a magnetic lock, or electrical lock, to unlock the gate structure, 
	which is disclosed in Hosnedl [0018]; [0028] 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].

number of tickets and list of preferences. Miller; Figs. 3, 32A, 36-37; [0235]; [0237]; [0244]; [0251]

	Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1), further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020), further in view of Hosnedl et al. (US 2007/0255603 A1), and further in view of Castelli et al. (US 2008/0028317 A1).
	Claims 3, 7 and 10.  Miller does not specifically teach assigning a time to enter the venue to the cluster of ticket, which is disclosed in Castelli et al. (Castelli) (assigning a time slot for a user for an event based on certain constrains. [0013]
	Bowman suggests that the constraints are based on necessity of maintaining social distancing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Castelli and suggested in Bowman, for the benefit of promoting social distancing and slowing the spread of the coronavirus pandemic, as specifically stated in Bowman. 


Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 

Applicant argues that the prior art of record fails to disclose a cluster of seats each cluster of seats consisting of a plurality of adjacent seats.
 In response the Examiner respectfully notes that Miller discloses purchasing a particular group of seats, or a block of seats, which discloses the claimed “cluster of seats” [0058]; [0247]; [0267]; [0269].

Applicant further argues that both Miller and Bowman fail to disclose “the cluster is spatially located within the venue at least greater than a social distancing length from each other cluster of seats.”
	In response the Examiner respectfully points out that Miller discloses purchasing cluster of seats (See the discussion above), and Bowman discloses recommendations issued by the Centers for Disease Control and Prevention against gathering of 50 people or more during various events like concerts, sporting events, recreating venues, etc., in order to promote “social distancing” (pages 1-4). Thus, the combination discloses the recited limitations.




Conclusion

	The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/05/2021